MILLER, Judge
(concurring).
I concur with the decision that the rejection of the claims should be reversed, for the reasons stated under the heading entitled “Indefiniteness.” At the same time, I call attention to the majority’s statement: “Appellants’ specification makes it very clear that oven drying was not satisfactory as a way of dehydrating the satin white-kaolinite slurry.” To me, this implies that appellants are claiming more than they regard as their invention (some of the claims cover oven drying) and would indicate rejection under 35 U.S.C. § 112, second paragraph. Here the rejection being reversed was also under 35 U.S.C. § 112, second paragraph, but was premised on “indefiniteness.”
Also, it appears that the reasons set forth by the board to justify its affirmance of the examiner’s rejection are directed to 35 U.S.C. § 112, first paragraph. For example, the board states: “The specification does not describe, indeed, the relative amount of kaolinite that is required to produce the desired and indicated effectiveness when the product is oven dried.”